 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGold Star Mining CorporationandTeddy BraggandSam HawkinsandWalter LovejoyandHasselPrice.Cases 9-CA-23816-1, 9-CA-23816-2,9-CA-23816-3, and 9-CA-23816-4June 23, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTUpon charges filed separately by Teddy Bragg,Sam Hawkins, Walter Lovejoy, and Hassel Priceon December 9, 1986, the General Counsel of theNational Labor Relations Board issued an orderconsolidating cases, consolidated complaint andnotice of hearing against Gold Star Mining Corpo-ration, the Respondent, alleging that it has violatedSection 8(a)(1) and (3) of the National Labor Rela-tionsAct. Although properly served copies of thecharges and consolidated complaint, the Respond-ent has failed to file an answer.On December 30, 1987, the General Counselfiled a Motion for Summary Judgment. On January5, 1988, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. OnJanuary 19, 1988, the Respondent replied by letterto the Notice to Show Cause. The National LaborRelations Board has delegated its authority in thisproceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board."According to the General Counsel's Motion forSummary Judgment, the order consolidating cases,consolidated complaint and notice of hearing wasserved on the Respondent, by certified UnitedStatesmail, return receipt requested, at itsWood-ville,West Virginia minesite and its corporate of-fices in Beverly Hills, California, where the Re-spondent had previously received and acknowl-edged correspondence with respect to the instantcases.IThe documents mailed to both addresses'The Regional Director's order withdrawing approval ofsettlementagreementwhichissued onJuly 31, 1987, was also servedin the samemanner to the same addresseswere returned to the Board's Regional Officemarked "unclaimed." Notations on the returned re-ceipt indicate that the Respondent was given noticeon August 4 and again on August 12, 1987, of suchcertifiedmail addressed to it. On October 5, 1987,pursuant to West Virginia Code, Chapter 31, Arti-cle I, Section 15, the Secretary of State for theState of West Virginia (Secretary of State) accept-ed service of the order consolidating cases, consoli-dated complaint and notice of hearing as well asthe order withdrawing approval of settlement, andforwarded them to the Respondent at the addressused by the Board by certified mail, with a returnreceipt requested. The documents were returned tothe Secretary of State marked "unclaimed." There-after, the General Counsel caused a visit by Boardpersonnel to be made to the most recent offices oftheRespondent in Beverly Hills, California, andmade telephonic inquiries to ascertain the where-abouts of the Respondent and/or its officers andrepresentatives. These efforts were unsuccessful.In response to the Notice to Show Cause, theRespondent, under its Beverly Hills, California ad-dress, states that it has not been in receipt of anycorrespondence from the Board since May 1987. Itencloses signed copies of a settlement agreementand notice to employees concerning the instantcases that, it asserts, were returned as requested tothe Board and all parties to the proceeding theweek of May 4, 1987.2 The Respondent alleges ithas not yet been informed of the acceptance ornonacceptance of the settlement agreement by thecomplainants. The Respondent further asserts thatdue to the precarious financial condition of theCompany and a long delay in the funding of a loancommitment to the Company, the Respondent wasnot able to finalize the payment of $5400 as pre-scribed in the settlement agreement. The Respond-ent states that it intends to make payment as soonas a financial restructuring can be effected. Finally,the Respondent states that as soon as it can pay themoney, it will do so, but summary judgments ofthis type would make it far more difficult to raisemoney or start up again.In deciding this matter we note that in its re-sponse, the Respondent does not address the issueof its failure to file an answer to the consolidatedcomplaint, even though the Notice to Show Causesets forth the General Counsel's assertion that theRespondent failed to file an answer to the consoli-dated complaint as required by Sections 102.20 and102.21 of the Board's Rules and Regulations, andthat therefore all allegations of the consolidatedcomplaint should be deemed to be admitted as true2The agreement provides,inter alia,for a total of $5400 in backpay289 NLRB No. 48 GOLD STAR MINING CORPand summary judgment be granted on the plead-ings. Thus, even assuming the Respondent had pre-viously been unaware of the issuance of the con-solidated complaint, it now acknowledges aware-ness but does not file an answer, seek an extensionof time to file an answer, or in any manner addressthe allegations of the complaint. Similarly, withregard to the settlement agreement, even assumingthe Respondent received no further communicationfrom the Board after returning its signed copies ofthe agreement, the Respondent does not allege thatitcomplied with the agreement or is presently pre-pared to comply with it. Instead, the Respondentconcedes that it was not able to comply with theagreement in May 1987, that it cannot comply atthe present time, and that it will comply only atsome indefinite future time when it can afford tomake the required payments.Assuming the truth of all the Respondent's asser-tions, they do not show good cause for the Re-spondent's failure to file a timely answer to thecomplaint.3 In the absence of good cause beingshown for the failure to file a timely answer, wegrant the General Counsel's Motion for SummaryJudgment.'On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent, a West Virginia corporation,has been engaged in the mining and sale of coal atits facility in Julian,West Virginia, where it annu-ally sold coal valued in excess of $50,000 directlytoHatfield Terminals, Inc. and Hatfield Dock andTransfer Co. Hatfield Terminals, a Delaware cor-poration,with an office and place of business inCincinnati,Ohio, has been engaged in buying and3Member Cracraft does not assume the truth of the Respondent's as-sertions or rely on the reasoning of the preceding paragraph In her view,the General Counsel's submission establishes that the Motion for Summa-ryJudgment should be granted based on the Respondent's failure to filean answer to the July 31, 1987 consolidated complaint As the GeneralCounsel points out, it is well established that a respondent's failure or re-fusal to claim certified mail will not serve to defeat the purpose of theActMichigan Expediting Service,282 NLRB 210 (1986) In these circum-stances, the Respondent's unsworn assertion that it has not received anycorrespondence from the National Labor Relations Board since May1987 other than the Notice to Show Cause does not warrant denial of theGeneral Counsel's motion See Rule 56(e) of the Federal Rules of civilProcedureThus,inMember Cracraft's opinion,the Respondent's failureto attach a supporting affidavit to its response precludes finding a genuineissue as to any material fact4The General Counsel requests that the Order include a provision fora visitatorial clause authorizing the Board,for compliance purposes, toobtain discovery fromthe Respondent under the Federal Rulesof CivilProcedure under the supervision of the United States courts of appealsenforcing this Order Under the circumstances of this case,we find it un-necessary to include such a clauseCherokee Marine Terminal,287 NLRB1080 (1988)315selling coal,and has annually shipped and sold,from itsWest Virginia facilities, coal valued inexcess of $50,000 directly to points outside theState of West Virginia. Hatfield Dock and TransferCo., a Florida corporation, with an office and placeof business in Marmet, West Virginia, has been en-gaged in buyingand sellingcoal and has annuallysold and shipped, from its West Virginia facilities,coal valuedin excessof $50,000 directly to pointsoutside the State of West Virginia. Accordingly,we find that the Hatfield Terminals, Inc. and Hat-fieldDock and Transfer Co. are employers en-gaged in commerce within themeaningof Section2(6) and (7) of the Act, that the Respondent,through itsbusinessoperations with Hatfield Ter-minals,Inc. and Hatfield Dock and Transfer Co., isan employerengaged incommerce within themeaning ofSection 2(6) and (7) of the Act. TheUnion is a labor organization within the meaning ofSection 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESIn late November or early December 1986,5 Sec-retary-Treasurer Hugh Elder6 informed an employ-ee that he was being discharged for engaging inunion activities.In August 1986, the Respondent, acting throughMine Manager Carl Bragg,7 threatened employeeswith the shutdown of the Respondent's mine if theUnion was successful in its efforts to represent theRespondent's employees.In September Bragg threatened to discharge em-ployees who engaged in union activities.About October 23, Bragg, at a location approxi-mately one-quartermile from the Respondent'sminesite, informed employees that if they did notcross a picket line and return to work, they wouldbe discharged. About November 6, Bragg threat-ened employees with unspecified reprisals if theydid not cease their support for, and activities onbehalf of, the Union.From mid-October through mid-November, theRespondent's employees, including Teddy Bragg,Sam Hawkins, Walter Lovejoy, and Hassel Price,concertedly complained to the Respondent regard-ing the late payment and nonpayment of wages.From about October 14 to about October 22 andagain from about November 11 through about No-vember 13, employees Bragg, Hawkins, Lovejoy,Price,and other employees of the Respondentceased work concertedly and engaged in a strike.5All dates are in 1986 unless otherwise indicated6Elder is a supervisor within the meaningof Sec 2(11) of the Act andan agent of the Respondent within the meaning ofSec 2(13) of the Act7Bragg is a supervisor within the meaning ofSec 2(11) of the Act andan agent of the Respondent within the meaning ofSec 2(13) of the Act 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAbout November 14, the Respondent dischargedthe four above-named employees because they con-certedly complained about the late payment andnonpayment of wages, because they engaged in astrike, and because they joined, supported, or as-sisted the Union, and engaged in concerted activi-tiesfor the purpose of collective bargaining orothermutual aidor protection. The Respondentotherwise endeavored to discourage these and itsother employees from engaging in such activitiesor other concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion.CONCLUSIONS OF LAW1.By informing an employee that he had beendischarged for engaging in union activities; threat-ening employees with the shutdown of the mine ifthe Union is successful in its efforts to representthe employees; threatening to discharge employeeswho engaged in union activities; threatening em-ployeeswith discharge if they did not cross apicket line and return to work; threatening employ-ees with unspecified reprisals if they did not ceasetheir support for, and activities on behalf of, theUnion; and discharging employees Teddy Bragg,Sam Hawkins, Walter Lovejoy, and Hassel Pricefor concertedly complaining about the late pay-ment and nonpayment of wages,engaging in astrike,and joining, supporting, or assisting theUnion andengagingin concerted activities for thepurpose of collectivebargainingor other mutualaid or protection, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and Section 2(6) and(7) of the Act.2.By discharging employees TeddyBragg, SamHawkins,Walter Lovejoy, and Hassel Price be-cause they joined, supported, or assisted the Union,the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.Having found that the Respondent has unlawful-ly discharged employeesTeddyBragg,Sam Haw-kins,Walter Lovejoy,and Hassel Price, we shallorder it to offer these employees immediate andfull reinstatement to their former positions or, ifthose positions no longer exist,to substantiallyequivalent positions without prejudice to their se-niority and other rights and privileges previouslyenjoyed, and to make these employees whole forany loss ofearningsthey may have suffered as aresultof the Respondent's unlawful discharges.Backpay and interest shall be computed in themannerprescribed inF.W.WoolworthCo.,90NLRB 289 (1950), with interest to be computed inthe manner prescribed inNew Horizons for the Re-tarded.8We shall also order the Respondent to removefrom its files any reference to the unlawful dis-charges and notify the employees in writing thatthis has been done and that it will not use the dis-charges against them in any way.ORDERThe National LaborRelations Board orders thattheRespondent,Gold Star Mining Corporation,Julian,West Virginia,itsofficers,agents, succes-sors,and assigns, shall1.Cease and desist from(a) Informing employees that they have been dis-charged for engaging in union activities.(b) Threatening employees with the shutdown ofthe mine if the Union is successful in its efforts torepresent the employees.(c) Threatening employees with discharge if theydo not cross the picket line.(d)Threatening employees with reprisals if theydo not cease their support for, and activities onbehalf of, the Union.(e)Discharging employees for joining,support-ing, or assisting the Union,concertedly complain-ing about the late payment and nonpayment ofwages, engaging in a strike,and otherwise engag-ing in concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion.(f) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)OfferTeddyBragg,Sam Hawkins, WalterLovejoy,and Hassel Price immediate and full rein-statement to their former jobs or,if those jobs nolonger exist,to substantially equivalent positions,8In accordance with our decisioninNew Horizons forthe Retarded,283 NLRB 1173 (1987), interest on and afterJanuary 1, 1987, shall becomputedat the "short-termFederal rate" for theunderpayment of taxesas set out in the 1986 amendmentto 26US C § 6621 Interest onamounts accrued priorto January 1, 1987 (the effectivedate of the 1986amendmentto 26 U S.C § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) GOLD STAR MINING CORPwithout prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole for any loss ofearningsand other ben-efitssufferedasa resultof the discriminationagainst them, in themanner setforth in the remedysection of the decision.(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in Julian,West Virginia,copies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government317WE WILL NOT inform our employees that theyhave been discharged for engagingin unionactivi-ties.WE WILL NOT threaten our employees with theshutdown of our mine if the Union or any otherlabor organization is successful in its efforts to rep-resent our employees.WE WILL NOT threaten our employees with dis-charge if they do not cross the picket line.WE WILL NOT threaten our employees with un-specified reprisals if they do not cease their supportfor, and activities on behalf of, the Union or anyother labor organization.WE WILL NOT discharge our employees for join-ing, supporting, or assisting the Union, concertedlycomplaining about the late payment and nonpay-ment of wages,engagingin a strike, or otherwiseengagingin concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer TeddyBragg,Sam Hawkins,Walter Lovejoy, and Hassel Price immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or anyother rights or privileges previously enjoyed andWE WILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any netinterim earnings,plus interest.WE WILL notify each of them that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.GOLD STAR MINING CORPORATIONThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.